Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in SPAIN on 07/17/2019. It is noted, however, that applicant has not filed a certified copy of the ES 201931227 application as required by 37 CFR 1.55.

Drawings
The replacement drawing sheet (FIGS. 1-2), received on 12/20/2021, is acceptable. The changes to the drawings overcome the drawing objections set forth in the Non-Final Rejection dated 9/23/2021. Thus, the drawing objections have been withdrawn.

Response to Amendment
Applicant’s amendments to the claims in the response filed on 12/20/2021 overcome the 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections set forth in the Non-Final Rejection dated 9/23/2021. Thus, 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: Although bar and disc assemblies having a bar with first and second ends each comprising a stop and a plurality of weight discs are known, e.g., see the prior art of record, the prior art fails to disclose or render obvious a plurality of rails extending between the respective end of the bar and the respective stop, wherein each of the plurality of rails further comprises a plurality of holes located orthogonally on both sides along a length of said rails, and wherein the plurality of weight discs comprises at least 4 pins fixedly attached to an inner circle of the plurality of weight discs that allow the plurality of weight discs to be inserted into the plurality of rails and be secured via the plurality of holes of the bar, in combination with the other limitations of independent claim 1.
The closest prior art of record is US 7,611,448 (Schiff). Schiff discloses a bar and disc assembly having a bar 11 with first and second ends each comprising a stop 14 and a plurality .

    PNG
    media_image1.png
    651
    871
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661. The examiner can normally be reached Monday-Friday 9am-2pm and 5pm-8pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Joshua Lee/Primary Examiner, Art Unit 3784